Citation Nr: 0933041	
Decision Date: 09/02/09    Archive Date: 09/14/09

DOCKET NO.  98-02 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a cardiovascular 
disability, on a direct incurrence basis.


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESSES AT HEARING ON APPEAL

The appellant and E. M. F.


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The Veteran had active service from March 1966 to June 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1997 rating decision of the 
Regional Office (RO) which, in pertinent part, denied the 
Veteran's claim for service connection for a cardiovascular 
disability, to include as secondary to post-traumatic stress 
disorder (PTSD).

In November 1998, the Veteran provided oral testimony before 
a Decision Review Officer at the RO.  The veteran also 
testified at a Travel Board hearing before the undersigned 
Veterans Law Judge (VLJ) of the Board in May 2004.  The 
transcripts of those proceeding are of record.  

This case was previously before the Board in September 2004, 
April 2007, and December 2008, wherein the Veteran's claim 
was remanded to ensure due process and for additional 
development of the record.  In addition, the Board denied the 
Veteran's claim for a cardiovascular disability on a 
secondary basis in April 2007.  The case has been returned to 
the Board for appellate consideration.

Unfortunately, still further development of the evidence is 
required before the Board can adjudicate the appellant's 
pending claim.  This appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required on his 
part.


REMAND

As stated in the April 2007 and December 2008 Board remands, 
the October 2004 and November 2005 VCAA letters provided an 
erroneous explanation of the information and evidence 
necessary to substantiate a petition to reopen a previously 
denied claim.  The RO apprised the Veteran of the new 
regulations redefining what constitutes "new and material 
evidence."  However, those specific provisions are applicable 
only to claims filed on or after August 29, 2001.  See 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified at 38 
C.F.R. § 3.156(a)).  The Veteran filed his petition to reopen 
in May 1997.  

Although additional VCAA notices were issued to the Veteran 
in January 2008, January 2009, and March 2009, pursuant to 
the Board's prior remands, these notices again were incorrect 
and apprised the Veteran of the new regulations redefining 
what constitutes "new and material evidence," applicable 
only to claims filed on or after August 29, 2001.  The record 
does not reflect that this error has been rendered 
nonprejudicial by actual knowledge on the part of the 
Veteran.  In this regard, the Board notes that no statement 
of the case, nor supplemental statement of the case, has been 
issued which contains the correct version of 38 C.F.R. 
§ 3.156.  As such, the record does not reflect that the issue 
on appeal has been considered by the AOJ pursuant to the 
correct law.

Likewise, the RO did not clarify the types of assistance VA 
will provide to a claimant attempting to reopen a previously 
denied, and unappealed, claim.  

A remand by the Board confers on the veteran, as a matter of 
law, the right to compliance with the remand.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  As the Veteran has not been 
provided correct VCAA notice, as directed in the April 2007 
and December 2008 Board remands, and the record does not 
reflect that the issue on appeal has been considered by the 
AOJ pursuant to the correct law, the case is not appropriate 
for appellate consideration at this time.  Therefore, the 
Board finds that a remand is necessary to provide the Veteran 
with corrective notice.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (failure by the BVA to enforce compliance 
with the requirements of 38 U.S.C.A. § 5103(a) for the VA to 
inform a claimant of the information or evidence necessary to 
substantiate a claim, as well as to inform a claimant of 
which evidence the VA will seek to provide and which evidence 
the claimant is to provide, is remandable error).  



Accordingly, the case is REMANDED for the following action:

1.  Please send the Veteran a corrective 
VCAA notice letter under 38 U.S.C.A. 
§ 5103 (a) and 38 3.159(b).  The letter 
must:  (a) inform him of the information 
and evidence that is necessary to reopen 
his previously denied claim for service 
connection for a cardiovascular disorder 
in compliance with the previous version 
of 38 C.F.R. § 3.156(a) (as in effect 
prior to August 29, 2001) and the Court 
in Kent v. Nicholson, 20 Vet. App. 1 
(2006)); (b) inform him of the 
information and evidence that VA will 
seek to provide; (c) inform him of the 
information and evidence he is expected 
to provide; and (d) request that he 
provide any evidence in his possession 
pertaining to his claim to VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 
186-87 (2002).  See, too, Huston v. 
Principi, 17 Vet. App. 195 (2003).

2.  Thereafter, the RO must readjudicate 
the claim to reopen on appeal pursuant to 
the provisions of 38 C.F.R. § 3.156(a) 
(as in effect prior to August 29, 2001).  
In this regard, the RO must consider all 
evidence of record, to include all 
additional evidence received since 
issuance of the most recent supplemental 
statement of the case.  If the benefit 
sought remains denied, the RO should 
issue a supplemental statement of the 
case which includes recitation of the 
provisions of 38 C.F.R. § 3.156(a) (as in 
effect prior to August 29, 2001).  The 
Veteran must be afforded the appropriate 
period to respond.  Thereafter, the case 
should be returned to the Board, as 
warranted.

The purpose of this remand is to ensure due process of law, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




